IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE               : No. 655
                                        :
CONTINUING LEGAL EDUCATION              : SUPREME COURT RULES DOCKET
                                        :
BOARD                                   :


                                   ORDER


PER CURIAM:



            AND NOW, this 18th day of December, 2014, Murrel R. Walters, III,

Esquire, Cumberland County, is hereby appointed as a member of the Continuing Legal

Education Board for a term of three years commencing December 31, 2014.